Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3, 5, 9-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US Pat. 6,058,984).

            Sato discloses in Figures 1, 10-14 and 17 an ink container comprising:
            Regarding claim 1, a tank case (10); 
a first container (36)  in the tank case (10), the first container configured to store the liquid (200) (Figures 10 and 12); 
a second container (34), separated from the first container (36), in the tank case (10), the second container (34) configured to store the liquid (200) (Figure 10); 
a communication channel (40) connecting the first container (36)  and the second container (34) (Figure 12); 
a first valve (114) configured to open when the liquid (200) is fed to the first container (36) (Figures 10 and 12); and 
a second valve (116) configured to open when the liquid (200) is discharged from the second container (34) (Figures 10 and 12).
         Regarding claim 2, a partition wall (38) separating the first container (36) and the second container (34), wherein the partition wall (38) includes the communication channel (40) (Figure 10).
         Regarding claim 3, wherein the communication channel (40) is on a bottom part of the partition wall (38) (Figure 10).

          Regarding claim 9, wherein the second container (34) in the tank case (10) includes a head supply port (14) configured to supply the liquid (200) to the liquid discharge head (22) (Figures 1 and 10).
          Regarding claim 13, a liquid discharge head (22) configured to discharge a liquid (200) (Figure 1); 
          Regarding claim 14, a liquid discharge apparatus (10, 22) comprising the liquid discharge device (22) (Figure 1)
         Regarding claim 15, a liquid discharge head (22) configured to discharge a liquid (200) (Figure 1); 
a liquid container (10) configured to store a liquid (200) to be supplied to the liquid discharge head (22) (Figure 1); and 
a main tank (120) configured to store the liquid (200) to be supplied to the liquid container (10), wherein the liquid container includes: a tank case (10); 
a first container (36)  in the tank case (10), the first container configured to store the liquid (200) (Figures 10 and 12); 
a second container (34), separated from the first container (36), in the tank case (10), the second container (34) configured to store the liquid (200) (Figure 10); 
a communication channel (40) connecting the first container (36)  and the second container (34) (Figure 12); 
a first valve (114) configured to open when the liquid (200) is fed to the first container (36) (Figures 10 and 12); and 

         Regarding claim 16, a liquid feed pump (160) configured to feed the liquid (200) in a forward direction from the main tank (120) to the liquid container (10) and to feed the liquid (200) in a reverse direction from the liquid container (10) to the main tank (120); and circuitry (not shown) configured to control the liquid feed pump (P2) to feed the liquid in the forward direction from the main tank (120) to the liquid container (10) as a liquid feed operation; to feed the liquid in the reverse direction from the liquid container (10) to the main tank (120) as a reverse feed operation; and to repeat the liquid feed operation and the reverse feed operation to agitate the liquid in the liquid container (10) (Figures 11-14, paragraphs 75 and 92).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pat. 6,058,984) in view of Fujii et al. (US Pat. 5,886, 721).

Sato discloses the basic features of the claimed invention as stated above but does not disclose the communication channel includes a filter.
          Regarding claim 4, Fujii et al. disclose in Figure 1 an ink tank (1) comprising a first container (2), a second container (4) and a communication channel (7) includes a filter (8) (paragraph 10).

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fujii et al. in the Sato’s ink container for the purpose of creating a high quality ink.   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pat. 6,058,984) in view of Murakami et al. (US Pub. 2004/0017448).
      
           Sato discloses the basic features of the claimed invention as stated above but does not disclose a liquid level detection sensor that is configured to detect a liquid level of the liquid in the second container, and a discharge port configured to discharge the liquid from the second container, wherein a height of the liquid level in the second container detected by the liquid level detection sensor is equal to or higher than a height of the discharge port.

             Regarding claim 10, Murakami et al. disclose in Figures 3A and 4A-4B an ink cartridge (2) comprising a liquid level detection sensor (19) configured to detect a liquid level of the liquid in the second container (45), and a discharge port (50) configured to discharge the liquid from the second container (45), wherein a height of the liquid level in the second container (45) detected by the liquid level detection sensor (19) is equal to or higher than a height of the discharge port (50).

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Murakami et al in the Sato’s ink container for the purpose of detecting an ink present level.                    
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2005/0134661; US Pub. 2007/0109365; US Pub. 2007/0139492) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
        
         Claims 6-8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest an liquid container configured to store a liquid to be supplied to a liquid discharge head, the liquid container comprising a communication channel part that is detachably attached to a tank case, wherein the communication channel part includes the communication channel in the combination as claimed.

         Claims 11-12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest an liquid container configured to store a liquid to be supplied to a liquid discharge head, the liquid container comprising a supply port that is  configured to supply the liquid to a first container, a discharge port configured to discharge the liquid from a second container, wherein a first valve is at the supply port to open and close the supply port, and a second valve is at a discharge port to open and close the discharge port in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853